Citation Nr: 1125998	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder with anxiety.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

4.  Entitlement to an initial rating in excess of 10 percent for alopecia areata with scarring.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in pertinent part, granted service connection and assigned separate, initial noncompensable ratings for depression with anxiety, hypertension, migraine headaches, and alopecia with scarring effective from December 20, 2005 (the day after the Veteran was discharged from service).  Jurisdiction of the Veteran's claims file was later transferred to the RO in Louisville, Kentucky.

In an August 2007 rating decision, the RO granted a higher 30 percent rating for migraine headaches, a higher 30 percent rating for depression with anxiety, and a higher 10 percent rating for alopecia.  Those increased evaluations were each effective from December 20, 2005.  As the Veteran is presumed to seek the maximum available benefit, these issues remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claims (as reflected in a March 2011 supplemental statement of the case (SSOC) and returned the matters to the Board for further appellate consideration.  

The Board's decision on the claims for higher initial ratings for depressive disorder with anxiety and for hypertension is set forth below.  The claims for higher initial ratings for migraine headaches and for alopecia are addressed in the remand following the order; these matters are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's depressive disorder with anxiety is productive of occupational and social impairment with reduced reliability and productivity, but is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more.  The Veteran does not have a history of diastolic pressure predominantly 100 or more with continuous medication for control.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent evaluation for depressive disorder with anxiety have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9434 (2010).

2.  The criteria for an initial evaluation in excess of 20 percent for hypertension have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for her depressive disorder and hypertension.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for her depressive disorder and hypertension.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  She has not identified any outstanding records that are relevant to her claims.

The Veteran was also afforded VA examinations in June 2007, July 2007, and May 2010 in connection with her claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.

The Board does acknowledge that the Veteran's representative submitted a June 2011 Informal Hearing Presentation in which she noted that the same VA examiner examined the Veteran for hypertension, migraine headaches, and alopecia in May 2010 and raised a question as to whether the Board intended the Veteran to have separate examinations by specialists.  The Board notes that the remand did not specifically request separate examinations or an examination by a specialist.  She also questioned why this examination was performed by an orthopedist when there were no orthopedic issues on appeal.  As explained in the remand section below, the Board finds that the examinations with respect to migraine headaches and alopecia were inadequate, but for other reasons.  

With respect to hypertension, the VA examiner reviewed the Veteran's claims file and her pertinent medical history.  Moreover, the examiner took three blood pressure readings.  There is no indication that the examiner did not have the appropriate level of knowledge or expertise to appropriately assess the Veteran's hypertension.  The Board notes that only substantial compliance with the Board's remand instructions are required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the Board's instructions with regard to hypertension have been substantially complied with, and the specifics of the examination report will be discussed later in more detail below.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11- 95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where a Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.


A.  Depressive Disorder with Anxiety

The Veteran's depressive disorder with anxiety has been evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  38 C.F.R. § 4.130 (2010).    

Under Diagnostic Code 9434, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board notes that in accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).


B.  Hypertension

The Veteran's hypertension is rated as noncompensable pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that diagnostic code, a 10 percent disability evaluation is warranted when there is hypertensive vascular disease with diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more.  A 10 percent rating is also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation is assigned when there is hypertensive vascular disease with diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more, is rated 20 percent disabling.  

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2010).
Factual Background and Legal Analysis

A.  Depressive Disorder with Anxiety

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation of 50 percent, but no higher, for depressive disorder with anxiety.  

The report of a June 2007 VA general medical examination reflects that the Veteran endorsed a history of interpersonal relationship difficulties, but denied depression, panic attacks, memory problems, loss of control/violence, homicidal symptoms, anxiety, confusion, sleep impairment, suicidal symptoms, and "other symptoms."  The examiner noted that the Veteran's affect, mood, judgment, and comprehension of commands were normal.  The Veteran's behavior was appropriate with no hallucinations/delusions or obsessive tendencies.

The report of a July 2007 VA examination for mental disorders reflects the Veteran's complaints of depression every other day lasting most, if not all, of the day.  She endorsed significant anhedonia (an inability to find pleasure in activities formerly found enjoyable), increased appetite and weight gain, difficulty falling and staying asleep (averaging 4-5 hours of sleep per night), problems with concentration, daily anxiety since starting a new job two weeks ago, problems interacting with coworkers, and social isolation due to anxiety associated with being around people.  

On objective mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Her psychomotor activity was lethargic; speech unremarkable; attitude cooperative and relaxed; affect blunted; and, mood anxious and dysphoric.  The examiner noted that the Veteran had a short attention span and was unable to do serial 7s or spell a word forward and backward.  She was oriented to person, time, and place; thought process and content were unremarkable without delusions or hallucinations; and, judgment and insight were appropriate.  The examiner noted that the Veteran did not exhibit inappropriate behavior, but that she had obsessive/ritualistic behavior (e.g., having to have everything in its place, significant anxiety when touched by other persons).  The Veteran denied panic attacks, homicidal and suicidal thoughts, and episodes of violence.  It was noted that impulse control was good, remote memory was normal, recent memory was mildly impaired, and immediate memory was moderately impairment.  It was noted that the Veteran had been employed full-time as a Petroleum Oil Lubricant clerk for the past two weeks.  Problems relating to occupational functioning included:  decreased concentration, difficulty following instructions, and poor social interaction.  The diagnoses were depressive disorder, not otherwise specified (NOS) and generalized social phobia.  The GAF score assigned was 55.  The examiner noted that the Veteran reported difficulty at work with concentration, multi-tasking, and interactions with fellow employees.  She also reported distancing herself in her relationships with her family and friends because of anxiety.  

The report of a May 2010 VA examination for mental disorders reflects that the Veteran was not receiving any treatment for a psychiatric disorder.  She endorsed a history of depression, anxiety, and social phobia.  At the time of the examination, she said that was sad/irritable/ blah mood every day of the week, but worse approximately two days per week.  She said she had reduced pleasure in life, low energy and lack of motivation as the day progressed, insomnia and difficulty sleeping (averaging 3 to 4 hours of sleep per night), reduced appetite, reduced ability to concentrate associated with short-term memory impairment, indecisiveness, social withdrawal, reduced self esteem and feelings of worthlessness, and fears of the future.  She denied having suicidal ideation, but said that she felt no one would care if she died.  She also described symptoms of social phobia, such as trust difficulties, a fear that others would judge her, physiologic distress in social settings, and an avoidance of public settings.  She complained of reduced academic and work performance due to these symptoms.

On objective mental status examination, the Veteran was clean and appropriately dressed.  Her psychomotor activity was tense, but her speech was clear and coherent.  Her attitude was cooperative and attentive, although very nervous, and her affect was constricted.  The Veteran had an anxious and dysphoric mood.  Her attention was intact, and she was oriented to person, time, and place.  Her thought process was also unremarkable.  The Veteran's thought content included a negative outlook on self/others/future, but she exhibited no delusions or hallucinations, and her judgment and insight were appropriate.  The Veteran exhibited no inappropriate or obsessive/ritualistic behavior.  She did report having panic attacks in social settings, but she denied having homicidal and suicidal thought, and her impulse control was good.  The examiner also noted that the Veteran's remote memory was normal, but that her recent and immediate memory was mild impaired due to concentration difficulties.  It was noted that the Veteran was employed full-time as a property book clerk and that she had not lost any time from work in the past year due to psychiatric problems; however, she did have decreased concentration, difficulty following instructions, and overwhelming anxiety dealing with current supervisor, which affected her occupational functioning.  

The Veteran was diagnosed with depressive disorder not otherwise specified and generalized social phobia, and she was assigned a GAF score of 55.  The examiner indicated that the GAF score was indicative of moderate impairment in social and occupational functioning and/or moderate psychiatric symptoms.  It was also noted that the Veteran's mental health problems were consistent with how she presented during the July 2007 VA examination.  The examiner commented that her psychiatric symptoms resulted in deficiencies in thinking, family relations, work, mood, and school, but not judgment.

Collectively, the aforementioned medical evidence reflects that the Veteran's psychiatric symptoms have primarily included depression and anxiety, which has been manifested by abnormal affect and mood, reduced motivation, difficulty falling and staying asleep, anxiety and panic attacks in social situations, difficulty concentrating resulting in short-term and immediate memory impairment, and social isolation.  The Veteran has exhibited some symptoms contemplated in the criteria for a 30 percent rating, such as decreased work efficiency and intermittent periods of inability to perform tasks although generally functioning satisfactory with routine behavior, self-care, and conversation, chronic sleep impairment, depressed mood, anxiety, suspiciousness, and panic attacks.  However, the Veteran has also had symptoms contemplated in the criteria for higher ratings, such as near-constant depression and anxiety, increased anxiety and panic attacks in social situations, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a higher 50 percent rating is warranted.  

The Board finds, however, that at no point during the period in question has the Veteran's overall depressive disorder with anxiety met the criteria for a rating in excess of 50 percent.  In this regard, the evidence does not show the Veteran to have suicidal ideation, obsessional rituals which interfere with routine activities, abnormal speech, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships, or other symptomatology characteristic of a higher 70 percent rating.  While the Veteran reported having near-constant depression and anxiety during the VA examinations for mental disorders, the Board notes that she receives no ongoing treatment, nor does she take any medication for these symptoms.  Furthermore, she denied having any depression or anxiety during the June 2007 general medical examination.  She has also reported that she has lost no time from work due to psychiatric symptoms, and overall, her symptoms have been described as resulting in only moderate impairment.  Based on the foregoing, the Board finds that the Veteran's psychiatric disability, as a whole, does not meet the criteria for the next higher, 70 percent disability rating.

The Board further finds that the GAF score of 55, which has been assigned since the effective date of the grant of service connection, is consistent with an initial 50 percent, but no higher, rating for depressive disorder with anxiety.  A GAF score from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Thus, the GAF score of 55 is reflective of impairment no greater than that contemplated in the 50 percent rating assigned.  

As the criteria for 70 percent rating are not met, it logically follows that the criteria for the maximum 100 percent rating are likewise not met.

For the foregoing reasons, the Board concludes that the record supports assignment of a 50 percent rating, but no higher, for depressive disorder with anxiety.  


B.  Hypertension

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for hypertension.  

Historically, the Veteran was noted to have elevated blood pressure while she was pregnant during active service.  She gave birth on October 9, 2004.  Treatment records dated in October 2004 indicate that she was diagnosed with preeclampsia (pregnancy-induced high blood pressure) and was taking Nifedipine.  An October 21, 2004, note indicates that her blood pressure was 118/70, 132/75, and 118/79.  Follow-up records reflect that she had regular blood pressure checks and hypertension screening, but did not require medication.  Blood pressure readings were as follows: 142/90 and 130/90 in January 2005; 154/110 in February 2005; 130/86 and 148/98 in June 2005; 134/92 ,142/94, 133/84, 133/76  (left arm), 146/82, 135/96, 133/90, 130/76 (right arm) in July 2005; 132/78 and 147/113 in September 2005; 150/88 in October 2005; and, 149/89 in November 2005.  

Following her period of service, a June 2006 dermatology treatment record from Blanchfield Army Community Hospital reflects that the Veteran's blood pressure was 140/95.

The report of a June 2007 VA general medical examination reflects that the Veteran said she had been diagnosed with hypertension during pregnancy.  She said she was on anti-hypertensive medication during pregnancy, but not since giving birth.  On physical examination, her blood pressure was 128/91, 130/86, 122/83.  The diagnosis was "hypertension, resolved."

The report of a May 2010 VA examination reflects the Veteran's history of pregnancy-induced hypertension.  It was also noted that her blood pressure was not normally high and did not require medication.  Blood pressure readings were 138/82, 141/88, and 132/80.  The diagnosis was gestational hypertension.  It was noted that there were no effects on the Veteran's occupation or usual daily activities.  

The Board finds that the Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  Since service, the medical evidence of record indicates that the Veteran has not had any diastolic pressure readings over 100, and she has not had any systolic pressure readings over 160.  The Board also finds that she does not have a history of diastolic pressure predominantly 100 or more with continuous medication for control.  In this regard, the Board notes that the Veteran had only two diastolic pressure readings over 100 in service (110 in February 2005 and 113 in September 2005) and that her diastolic pressure readings were predominately less than 100.  Moreover, while she was prescribed anti-hypertensive medication during her pregnancy, this was discontinued after she gave birth and her blood pressure improved.  The evidence reflects that the Veteran had pregnancy-induced hypertension that resolved after she gave birth.  Thus, there is no evidence showing that she has met the criteria for a compensable evaluation under Diagnostic Code 7101 since the effective date of the grant of service connection for hypertension.  Therefore, the Board finds that a higher initial evaluation for hypertension is not warranted.  


C.  Conclusion

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's depressive disorder with anxiety and her hypertension are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected psychiatric disability and her hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

 In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Subject to the provision governing the award of monetary benefits, an initial 50 percent rating for depressive disorder with anxiety is granted.

An initial compensable rating for hypertension is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims for higher initial ratings for migraine headaches and for alopecia is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

In the February 2010 remand, the Board instructed the RO to arrange for the Veteran to undergo a VA examination to assess the current severity of her migraine headaches.  Specifically, the examiner was requested to opine as to whether the Veteran's service-connected headache disability resulted in severe economic inadaptability.  Following the remand, the Veteran was afforded a VA examination in May 2010.  The examiner indicated that the headaches had "significant effects" on her usual occupation, but he did address whether such headaches resulted in severe economic inadaptability, as requested in the February 2010 remand.  Therefore, in an effort to comply with the prior remand, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the current severity and manifestation s of the Veteran's headaches.   

In regards to the Veteran's service-connected alopecia with scarring, the Board also instructed the RO in the February 2010 remand to arrange for the Veteran to undergo a VA examination to assess the current severity of the disability.  The VA examination was scheduled in May 2010; however, the examiner indicated that the Veteran was wearing a wig that was sewn onto her head and that he was unable to visualize her scalp to assess the severity of her alopecia and scarring.  

The Board recognizes and is sympathetic to the fact that the Veteran's use of a wig was presumably because of her service-connected alopecia.  However, as the Veteran alleges that she is entitled to a higher rating for this disability, it is incumbent upon her to submit to a VA examination to assess its current severity.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  She must be prepared to meet her obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Under these circumstances, the Board finds that the Veteran should be allowed another opportunity for a VA examination; however, the Board advises the Veteran that if she is unable or unwilling to make her disability available to the examiner, her claim will be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (as a claim for a higher initial rating, emanating from an original claim for service connection, will be considered on the basis of the evidence of record).  

Accordingly, these matters are REMANDED to the RO, via the AMC, for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should record a detailed clinical history from the Veteran.  He or she should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected alopecia with scarring.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disorder under the schedular criteria.  The examiner is requested to specifically determine whether there is visible or palpable tissue loss in the head, face or neck, and either gross distortion or asymmetry of one or more features or paired sets of features (and how many if more than one) as a result of alopecia.  He or she should also state the percent of the entire body and exposed areas affected and provide the measurement of the area affected in square inches or square centimeters.

For each area affected by alopecia, the examiner is also requested to determine if there are one or more characteristics of disfigurement of the head, face or neck.  The examiner is instructed that characteristics of disfigurement include: (1) scar 5 or more inches in length, (2) scar at least one-quarter inch wide at the widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches, (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches, (7) underlying soft tissue missing in an area exceeding 6 square inches, (8) skin indurated and inflexible in an area exceeding 6 square inches.

The examiner should also determine if the residual scars associated with the alopecia are deep or superficial and whether they are unstable or painful on examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of all indicated development, the RO should review and readjudicate the claims for higher initial ratings for the Veteran's migraine headaches and alopecia with scarring.  If any benefit sought on appeal is not granted, the RO shall issue a SSOC and afford the Veteran and her representative an opportunity to respond thereto.  The RO should also consider whether "staged" ratings are appropriate in light of Fenderson.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


